DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 3 of claim 3 states “with the one more sensors…”. The examiner recommends amending this claim to state “with the one or more sensors.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 states “A transition from an outdoor positioning to the indoor positioning is performed seamlessly.” It is unknown what “seamlessly” is intended to mean, as there is nothing in the specification that provides context to the seamlessness of the transition between outdoor and indoor positioning, only that it is seamless.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9, 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mole (US 20140002307 A1), hereafter referred to as Mole.
Regarding claim 1, Mole teaches a control apparatus for controlling indoor positioning transitions, comprising:
One or more processors (0024); and
One or more memories storing computer program code (0024), which, when executed by the one or more processors, causes the control apparatus at least:
In response to detecting that a mobile apparatus is in an unmapped indoor or outdoor location, commanding the mobile apparatus to suspend the generation of sensor data for indoor positioning with one or more sensors of the mobile apparatus (0043-0044, mobile device determines whether a transition has occurred based on location beacon signal detection, and see , 0050, if the position of the device is outside the location beacon signal and the satellite signals are strong, the device changes its state from the indoor state to the outdoor state; if the control logic has determined that the indoor-to-outdoor transition has occurred, the control logic disables indoor positioning logic.;
In response to an invoke mechanism, checking whether the mobile apparatus is likely to enter an indoor location for which indoor signal map data exists (0036, if the state has not recently changed, the mobile device can conclude that an outdoor-to-indoor transition is about to occur); and
If the checking indicates that the mobile apparatus is likely to enter the indoor location, commanding the mobile apparatus to start generating the sensor data for the indoor positioning with the one or more sensors, or else commanding the mobile apparatus to resume the suspension (0038, in order to determine whether or not an outdoor-to-indoor transition has occurred, mobile device determines a position using indoor position algorithms and based on the sensed location beacon signal), and, in response to the invoke mechanism, performing the checking again (although not explicitly disclosed, it would not be unreasonable for a person having ordinary skill in 
Claims 16 and 17 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 3, Mole teaches the control apparatus of claim 1, wherein the suspension of the generation of the sensor data for the indoor positioning with the one more sensors reduces power consumption of the mobile apparatus (0050, control logic can disable indoor positioning logic and reduce the power used by the logic in order to save power for the mobile device). 

Regarding claim 5, Mole teaches the control apparatus of claim 1, wherein the checking indicates that the mobile apparatus is likely to enter the indoor location, if a determined location of the mobile apparatus is within a predetermined distance from the indoor location for which the indoor signal map data exists (Fig. 2, boundary 201 surrounding structure 105, 0037, location beacon signals can be sensed by the mobile device when it is inside of the boundary but still outside of the structure).

Regarding claim 7, Mole teaches the control apparatus of claim 1, wherein the checking indicates that the mobile apparatus is likely to enter the indoor location, if a determined location of the mobile apparatus is within a predetermined outdoor zone adjacent to the indoor location for which the indoor signal map data exists (Fig. 2, boundary 201 surrounding structure 105, 0037, location beacon signals can be sensed by the mobile device when it is located inside of the boundary but still outside of the structure and see 0034).

Regarding claim 8, Mole teaches the control apparatus of claim 1, wherein the checking indicates that the mobile apparatus is likely to enter the indoor location, if a determined location of the mobile apparatus is within a predetermined geographical coordinates adjacent to the indoor location for which the indoor signal map data exists, by a predetermined margin (Fig. 2, boundary 201 surrounding structure 105, 0037, location beacon signals can be sensed by the mobile device when it is located inside of the boundary but still outside of the structure and see 0034). 

Regarding claim 9, Mole teaches the control apparatus of claim 1, wherein the checking indicates that the mobile apparatus is likely to enter the indoor location, if a first location of the mobile apparatus determined by receiving radio signals with a radio transceiver of the mobile apparatus indicates that the mobile apparatus is likely to enter the indoor location for which the indoor signal map data exists, even if a second location of the mobile apparatus determined by receiving global navigation satellite system signals with a satellite receiver of the mobile apparatus indicates something different (0062, difference in position determined using outdoor algorithms and indoor reference positions is determined. If the mobile device is within the location beacon surveyed area, the conclusion is made that the mobile device is indoors).

Regarding claim 11, Mole teaches the control apparatus of claim 1, wherein during the suspension the mobile apparatus is commanded to disable transmission of the sensor data for the indoor positioning to a networked indoor positioning server (0050, control logic disables indoor positioning logic, 0047, indoor positioning logic cooperates with one or more radio receivers).

Regarding claim 12, Mole teaches the control apparatus of claim 1, wherein the mobile apparatus performs an outdoor positioning with one or more of the following: by receiving global navigation satellite system signals with a satellite receiver of the mobile apparatus, by receiving radio signals with a radio transceiver of the mobile apparatus (0005, Use of radio positioning and global navigation satellite system (GNSS) in position determination).

Regarding claim 14, Mole teaches the control apparatus of claim 1, wherein the mobile apparatus performs dead-reckoning with the one or more sensors comprising an inertial measurement unit in order to provide a basis for the checking of whether the mobile apparatus is likely to enter the indoor location for which the indoor signal map data exists (0028, indoor navigation algorithms use mobile device dead-reckoning sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mole as applied to claim 1 above, in view of Russell (US 20150097731 A1), hereafter referred to as Russell.
Regarding claim 4, Mole teaches the control apparatus of claim 1, but fails to teach wherein the invoke mechanism comprises a timer starting when the suspension is commanded, and after the timer expires, the checking is performed, and if the suspension is resumed, the timer is restarted.
Russell, however, does teach wherein the invoke mechanism comprises a timer starting when the suspension is commanded, and after the timer expires, the checking is performed, and if the suspension is resumed, the timer is restarted (0067, being in the indoor operating state can entail turning off GPS for a duration of a timer and connecting to a small coverage area device).
Mole and Russell are in the same field of endeavor, mobile device navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the timer of Russell in order to provide a means of signaling a re-checking of indoor or outdoor status. The motivation to combine is to allow the mobile device to automatically re-check its indoor or outdoor status.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mole as applied to claim 1 above, in view of Grokop (US 20140179298 A1), hereafter referred to as Grokop.
Regarding claim 6, Mole teaches the control apparatus of claim 1, but fails to teach wherein the checking indicates that the mobile apparatus is likely to enter the indoor location, if a determined location of the mobile apparatus is within a travel time to the indoor location for which the indoor signal map data exists. 

Mole and Grokop are analogous because they are in the same field of endeavor, mobile device navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the time determination of Grokop in order to provide a non-position based criteria of likelihood of area transition. The motivation to combine is to allow the mobile device to determine if a mobile device is likely to make a transition in the absence of sufficient current position data, i.e. when the mobile device has an existing route with a pre-calculated time of arrival.

Regarding claim 13, Mole teaches the control apparatus of claim 1, and further teaches wherein the mobile apparatus performs an indoor positioning with one or more of the following: By generating indoor magnetic positioning data with the one or more sensors comprising a magnetometer, and by receiving indoor radio signals with a radio transceiver of the mobile apparatus, by generating inertial measurement with the one or more sensors comprising an inertial measurement.
Mole fails to teach, however, wherein the mobile apparatus performs an indoor positioning by generating camera data with the one or more sensors comprising a camera.
Grokop, however, does teach wherein the mobile apparatus performs an indoor positioning by generating camera data with the one or more sensors comprising a camera (0005, conventional device simultaneously use multiple high power sensors, including cameras).
Mole and Grokop are analogous because they are in the same field of endeavor, mobile device navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the camera of Grokop in order to provide another sensor for indoor navigation. The motivation to combine is to ensure that the mobile device has sufficient sensing capabilities to navigate indoors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mole as applied to claim 1 above, in view of Park (US 20140114568 A1), hereafter referred to as Park.
Regarding claim 10, Mole teaches the control apparatus of claim 1, but fails to teach wherein a transition from an outdoor positioning  to the indoor positioning is performed seamlessly, as a determined outdoor location transforms into a determined indoor location because the generation of the sensor data for the indoor positioning with the one or more sensors is started prior to the mobile apparatus entering the indoor location for which the indoor signal map data exists. 
	Park, however, does teach wherein a transition from an outdoor positioning to an indoor positioning is performed seamlessly, as a determined outdoor location transforms into a determined indoor location because the generation of the sensor data for the indoor positioning with the one or more sensors is started prior to the mobile apparatus entering the indoor location for which the indoor signal map data exists (0053, the user equipment does not need to enter the enclosed environment where the outdoor positioning scheme becomes unusable before initiating the indoor positioning scheme).
	Mole and Park are analogous because they are in the same field of endeavor, mobile device navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the seamless transition of Park in order to ensure that the relevant sensors are activated prior to the transition. The motivation to combine is to allow the position tracking to progress without interruption upon entering or exiting an indoor space.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mole as applied to Claim 1 above, in view of Sridhara (US 20130035110 A1), hereafter referred to as Sridhara.
Regarding claim 15, Mole teaches the control apparatus of claim 1, but fails to teach wherein the mobile apparatus comprises the control apparatus, or a networked indoor positioning server comprises the control apparatus, or functionality of the control apparatus is divided between the mobile apparatus and the networked indoor positioning server.
Sridhara, however, does teach wherein the mobile apparatus comprises the control apparatus, or a networked indoor positioning server comprises the control apparatus, or functionality of the control apparatus is 
Mole and Sridhara are analogous because they are in the same field of endeavor, mobile device navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have included the determination procedure performance of Sridhara in order to provide a means of determining the indoor positioning. The motivation to combine is to provide further hardware that can perform the determination of indoor position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bakthavathsalu (US 20110211511 A1) teaches the use of indoor and outdoor location determination in reducing power consumption of a mobile device.
Kay (US 9706364 B2) teaches another method of indoor-outdoor transition determination. 
Chao (US 20150168159 A1) teaches another method of suspending sensors in response to entering an indoor environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664